Name: Regulation (EEC) No 2232/69 of the Commission of 10 November 1969 exempting from Regulation No 685/69 security to be lodged for the tender and cancelling the tender mentioned in Regulation (EEC) No 2110/69
 Type: Regulation
 Subject Matter: nan
 Date Published: nan

 Avis juridique important|31969R2232RÃ ¨glement (CEE) n ° 2232/69 de la Commission, du 10 novembre 1969, dÃ ©rogeant au rÃ ¨glement (CEE) n ° 685/69 en ce qui concerne la caution d'adjudication et annulant l'adjudication visÃ ©e au rÃ ¨glement (CEE) n ° 2110/69 Journal officiel n ° L 283 du 11/11/1969 p. 0009 - 0010++++ ( 1 ) JO N L 148 DU 28 . 6 . 1968 , P . 13 . ( 2 ) JO N L 179 DU 21 . 7 . 1969 , P . 13 . ( 3 ) JO N L 90 DU 15 . 4 . 1969 , P . 12 . ( 4 ) JO N L 161 DU 3 . 7 . 1969 , P . 9 . ( 5 ) VOIR P . 19 DU PRESENT JOURNAL OFFICIEL . ( 6 ) JO N L 244 DU 27 . 9 . 1969 , P . 11 . ( 7 ) JO N L 258 DU 14 . 10 . 1969 , P . 6 . ( 8 ) JO N L 269 DU 28 . 10 . 1969 , P . 11 . REGLEMENT ( CEE ) N 2232/69 DE LA COMMISSION DU 10 NOVEMBRE 1969 DEROGEANT AU REGLEMENT ( CEE ) N 685/69 EN CE QUI CONCERNE LA CAUTION D'ADJUDICATION ET ANNULANT L'ADJUDICATION VISEE AU REGLEMENT ( CEE ) N 2110/69 LA COMMISSION DES COMMUNAUTES EUROPEENNES , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LE REGLEMENT ( CEE ) N 804/68 DU CONSEIL , DU 27 JUIN 1968 , PORTANT ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DU LAIT ET DES PRODUITS LAITIERS ( 1 ) , MODIFIE EN DERNIER LIEU PAR LE REGLEMENT ( CEE ) N 1398/69 ( 2 ) , ET NOTAMMENT SON ARTICLE 6 PARAGRAPHE 7 , CONSIDERANT QUE L'ARTICLE 21 PARAGRAPHE 1 DU REGLEMENT ( CEE ) N 685/69 DE LA COMMISSION , DU 14 AVRIL 1969 , RELATIF AUX MODALITES D'APPLICATION DES INTERVENTIONS SUR LE MARCHE DU BEURRE ET DE LA CREME DE LAIT ( 3 ) , MODIFIE EN DERNIER LIEU PAR LE REGLEMENT ( CEE ) N 1273/69 ( 4 ) , PREVOIT NOTAMMENT QUE LA CAUTION D'ADJUDICATION CONSTITUEE PAR UN SOUMISSIONNAIRE N'EST LIBEREE QUE POUR LA QUANTITE POUR LAQUELLE IL A PAYE LE PRIX D'ACHAT OU POUR LAQUELLE IL N'A PAS RETIRE L'OFFRE AVANT L'ATTRIBUTION DE L'ADJUDICATION ; CONSIDERANT QUE LA DECISION DE LA COMMISSION DU 6 NOVEMBRE 1969 , AUTORISANT CERTAINS ETATS MEMBRES A VENDRE A PRIX REDUIT DU BEURRE DE STOCK PUBLIC DESTINE A LA CONSOMMATION DIRECTE ( 5 ) , PERMET LA VENTE PAR LES ORGANISMES D'INTERVENTION ALLEMAND , FRANCAIS ET NEERLANDAIS DE BEURRE DE STOCK PUBLIC AVEC UNE IMPORTANTE REDUCTION DE PRIX ; QUE , EN CE QUI CONCERNE LES ADJUDICATIONS VISEES PAR LES REGLEMENTS ( CEE ) N 1902/69 ( 6 ) ET ( CEE ) N 2013/69 ( 7 ) DE LA COMMISSION , DU 13 OCTOBRE 1969 , RELATIFS A DES ADJUDICATIONS POUR L'ECOULEMENT DE BEURRE DE STOCK DETENU PAR LES ORGANISMES D'INTERVENTION ALLEMAND , FRANCAIS ET NEERLANDAIS ET DESTINE A LA CONSOMMATION DIRECTE DANS LA COMMUNAUTE , LES CONDITIONS DE VENTE PREVUS PAR LA DECISION PRECITEE POUVAIENT N'ETRE PAS CONNUES DES SOUMISSIONNAIRES OU ADJUDICATAIRES ; QUE CET ELEMENT D'INFORMATION AURAIT PU MODIFIER LES OFFRES QU'ILS ONT PRESENTEES ; QU'IL CONVIENT , DES LORS , DE DONNER A CEUX-CI LA POSSIBILITE DE RETIRER L'OFFRE OU DE RENONCER A L'ATTRIBUTION DE L'ADJUDICATION SANS PERTE DE LA CAUTION D'ADJUDICATION ; CONSIDERANT QUE LA MISE EN VENTE A PRIX REDUIT DE BEURRE DE STOCK PUBLIC DESTINE A LA CONSOMMATION DIRECTE PREVUE PAR LA DECISION PRECITEE REND SANS OBJET LES ADJUDICATIONS VISEES PAR LE REGLEMENT ( CEE ) N 2110/69 DE LA COMMISSION , DU 27 OCTOBRE 1969 , RELATIF A DES ADJUDICATIONS POUR L'ECOULEMENT DE BEURRE DE STOCK DETENU PAR LES ORGANISMES D'INTERVENTION ALLEMAND , FRANCAIS ET NEERLANDAIS ET DESTINE A LA CONSOMMATION DIRECTE DANS LA COMMUNAUTE ( 8 ) ; QU'IL CONVIENT , DES LORS , D'ANNULER CES ADJUDICATIONS ; CONSIDERANT QUE LES MESURES PREVUES AU PRESENT REGLEMENT SONT CONFORMES A L'AVIS DU COMITE DE GESTION DU LAIT ET DES PRODUITS LAITIERS , A ARRETE LE PRESENT REGLEMENT : ARTICLE PREMIER PAR DEROGATION A L'ARTICLE 21 PARAGRAPHE 1 SOUS A ) ET B ) DU REGLEMENT ( CEE ) N 685/69 , EN CE QUI CONCERNE LES ADJUDICATIONS VISEES PAR LES REGLEMENTS ( CEE ) N 1902/69 ET 2013/69 , LA CAUTION D'ADJUDICATION NE RESTE PAS ACQUISE SOIT POUR LA QUANTITE POUR LAQUELLE LE SOUMISSIONNAIRE A RETIRE SON OFFRE AVANT L'ATTRIBUTION DE L'ADJUDICATION , SOIT DANS LE CAS OU IL RENONCE A L'ATTRIBUTION DE L'ADJUDICATION . DANS CE DERNIER CAS , IL DOIT FAIRE PART SANS DELAI A L'ORGANISME D'INTERVENTION DE SA RENONCIATION . ARTICLE 2 1 . LES ADJUDICATIONS VISEES AU REGLEMENT ( CEE ) N 2110/69 SONT ANNULEES . 2 . LES ORGANISMES D'INTERVENTION LIBERENT IMMEDIATEMENT LES CAUTIONS CONSTITUEES PAR LES SOUMISSIONNAIRES . ARTICLE 3 LE PRESENT REGLEMENT ENTRE EN VIGUEUR LE JOUR DE SA PUBLICATION AU JOURNAL OFFICIEL DES COMMUNAUTES EUROPEENNES . LE PRESENT REGLEMENT EST OBLIGATOIRE DANS TOUS SES ELEMENTS ET DIRECTEMENT APPLICABLE DANS TOUT ETAT MEMBRE . FAIT A BRUXELLES , LE 10 NOVEMBRE 1969 . PAR LA COMMISSION LE PRESIDENT JEAN REY